                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
                       Plaintiff,            )
                                             )
vs.                                          )      Case No. 16-00321-15/21-CR-W-GAF
                                             )
CHRISTINE LITTLE WOOD and                    )
CARLOS BERRIOS,                              )
                                             )
                       Defendants.           )

                                            ORDER

         Now before the Court is defendant Christine Little Wood’s (“Wood”) Motion to Dismiss

Third Superseding Indictment (Doc. #658) and defendant Carlos Berrios’s (“Berrios”) Motion to

Dismiss Counts Six, Eight and Ten of the Third Superseding Indictment With Prejudice (Doc.

#651).

         On January 25, 2019, United States Magistrate Judge Lajuana M. Counts issued her Report

and Recommendation (Doc. #757). Defendant Berrios filed his Objections to the Report and

Recommendation (Doc. #793) on February 6, 2019. Defendant Wood filed her Objections to the

Report and Recommendation (Doc. #798) on February 8, 2019.

         Upon careful and independent review of the pending motions, as well as the applicable

law, this Court hereby adopts and incorporates as its own Opinion and Order the Report and

Recommendation of United States Magistrate Judge Lajuana M. Counts. Accordingly, it is hereby

         ORDERED that defendant Wood’s Motion to Dismiss Third Superseding Indictment (Doc.

#658) and defendant Berrios’s Motion to Dismiss Counts Six, Eight and Ten of the Third

Superseding Indictment With Prejudice (Doc. #651) are DENIED.
                               s/ Gary A. Fenner
                               GARY A. FENNER, JUDGE
                               UNITED STATES DISTRICT COURT

DATED: February 11, 2019




                           2
